FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN TEIXEIRA; STEVE                    No. 13-17132
NOBRIGA; GARY GAMAZA;
CALGUNS FOUNDATION, INC.,                 D.C. No.
(CGF); SECOND AMENDMENT             3:12-cv-03288-WHO
FOUNDATION, INC., (SAF);
CALIFORNIA ASSOCIATION OF
FEDERAL FIREARMS LICENSEES,               OPINION
(CAL-FFL),
           Plaintiffs-Appellants,

               v.

COUNTY OF ALAMEDA;
ALAMEDA COUNTY BOARD OF
SUPERVISORS, as a policy
making body; WILMA CHAN, in
her official capacity; NATE
MILEY, in his official capacity;
KEITH CARSON, in his official
capacity,
            Defendants-Appellees.


     Appeal from the United States District Court
         for the Northern District of California
  William Horsley Orrick III, District Judge, Presiding

        Argued and Submitted December 8, 2015
               San Francisco, California
2             TEIXEIRA V. COUNTY OF ALAMEDA

                        Filed May 16, 2016

    Before: Diarmuid F. O’Scannlain, Barry G. Silverman,
             and Carlos T. Bea, Circuit Judges.

                Opinion by Judge O’Scannlain;
          Partial Concurrence and Partial Dissent by
                      Judge Silverman


                           SUMMARY*


                            Civil Rights

    The panel affirmed in part and reversed in part the district
court’s dismissal for failure to state a claim, and remanded in
an action brought by three individuals wishing to operate a
gun shop in Alameda County, California, who challenged a
County ordinance, which among other things, does not permit
prospective gun stores to be located within 500 feet of a
residentially zoned district.

    Affirming the dismissal of the Equal Protection claims,
the panel determined that this was not a situation where one
group was being denied a right while another similar group
was not. The panel held that because the right to keep and to
bear arms for self-defense is not only a fundamental right, but
an enumerated one, it was more appropriately analyzed under
the Second Amendment than the Equal Protection Clause.
The panel further held that plaintiffs failed to plead a

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             TEIXEIRA V. COUNTY OF ALAMEDA                   3

cognizable class-of-one claim because they had neglected to
identify a similarly situated business.

    Reversing the dismissal of plaintiffs’ Second Amendment
claims, the panel held that the County had offered nothing to
undermine the panel’s conclusion that the right to purchase
and to sell firearms is part and parcel of the historically
recognized right to keep and to bear arms. The panel held
that the Ordinance burdened conduct protected by the
Second Amendment and that it therefore must be subjected
to heightened scrutiny—something beyond mere rational
basis review.

    The panel held that under heightened scrutiny, the County
bore the burden of justifying its action, and that the district
court should have required the County to provide some
evidentiary showing that gun stores increase crime around
their locations or negatively impact the aesthetics of a
neighborhood. The panel held that if on remand evidence did
confirm that the Ordinance as applied, completely bans new
guns stores (rather than merely regulating their location),
something more exacting than intermediate scrutiny would
be warranted.

    Concurring in part and dissenting in part, Judge
Silverman agreed that the equal protection claims were
correctly dismissed, but dissented from the majority’s opinion
regarding the Second Amendment. In Judge Silverman’s
view this case was a mundane zoning dispute dressed up as a
Second Amendment challenge and the district court correctly
ruled that the ordinance restricting the location of a gun
store is “quite literally a ‘law[] imposing conditions and
qualifications on the commercial sale of arms.’”
4           TEIXEIRA V. COUNTY OF ALAMEDA

                        COUNSEL

Donald E. J. Kilmer, Jr., San Jose, California, argued the
cause and filed the briefs for the plaintiffs-appellants. With
him on the opening brief was Charles W. Hokanson, Long
Beach, California.

Scott J. Feudale, County Counsel, Alameda County,
California, argued the cause for the defendants-appellees.
Donna R. Ziegler, County Counsel, and Mary Ellyn Gormley,
Assistant County Counsel, filed the brief.

Alan Gura, Gura & Possessky, PLLC, Alexandria, Virginia,
filed a brief on behalf of amicus curiae Citizens Committee
for the Right to Keep and Bear Arms in support of the
plaintiffs-appellants. Imran A. Khaliq, Arent Fox LLP, filed
a brief on behalf of amici curiae Law Center to Prevent Gun
Violence and Youth Alive! in support of the defendants-
appellees.
             TEIXEIRA V. COUNTY OF ALAMEDA                    5

                          OPINION

O’SCANNLAIN, Circuit Judge:

    We must decide whether the right to keep and to bear
arms, as recognized by the Second Amendment, necessarily
includes the right of law-abiding Americans to purchase and
to sell firearms. In other words, we must determine whether
the Second Amendment places any limits on regulating the
commercial sale of firearms.

                               I

                               A

    In the fall of 2010, John Teixeira, Steve Nobriga, and
Gary Gamaza decided to open a retail business that would
offer firearm training, provide gun-smith services, and sell
firearms, ammunition, and gun-related equipment. The three
formed a partnership named “Valley Guns & Ammo” and set
to work on making their plan a reality. The trio conducted an
extensive survey of Alameda County, California residents and
discovered that existing retail establishments failed to satisfy
customer demand. The men believed that Alameda County
residents were in need of a more personal experience, and
were likely to embrace a business that could provide a
broader range of services not offered by existing sporting
goods retailers. The City of San Leandro appeared to be the
ideal location for their gun store.

    Teixeira had operated an Alameda County gun store
previously and was thus well aware of the maze of federal,
state, and local regulations that he and his partners would
have to navigate before they could open shop. Teixeira and
6            TEIXEIRA V. COUNTY OF ALAMEDA

Nobriga qualified for federal firearm licenses; all three men
were eligible for California licenses. All that remained was to
ensure that Valley Guns & Ammo would be in compliance
with the Alameda County code.

    In unincorporated Alameda County, two species of
retailers must obtain “Conditional Use Permits” before they
are authorized to conduct business: “superstore[s]” and
“firearms sales business[es].” Alameda Cty., Cal., Code
§§ 17.54.130–132 (“the Ordinance”). The County reviews
applications to determine whether there is a “public need” for
a proposed business, whether the business will “affect
adversely the health or safety of persons residing or working
in the vicinity,” and whether the business would be
detrimental to the public welfare or property. Id. § 17.54.130.
The County will not issue a permit to a prospective gun
retailer until the applicant proves, among other things, that it
(1) possesses the requisite state and federal licenses, (2) will
store firearms and ammunition lawfully, and (3) the proposed
location of the business is not within five hundred feet of a
“[r]esidentially zoned district; elementary, middle or high
school; pre-school or day care center; other firearms sales
business; or liquor stores or establishments in which liquor is
served.” Id. §§ 17.54.130–131. Finally, firearms sellers must
obtain a county firearms dealer license. Id. § 17.54.131.

    The Alameda County Planning Department informed
Teixeira, Nobriga, and Gamaza (collectively “Teixeira”) that
the 500-foot zoning requirement was to be measured from the
closest door of the proposed business location to the front
door of any disqualifying property. Relying on such guidance,
Teixeira settled on a suitable property on Lewelling
Boulevard in San Leandro. The building he chose had only
one door, which faced Lewelling Boulevard. Teixeira
               TEIXEIRA V. COUNTY OF ALAMEDA                             7

obtained a survey showing that the closest residential
property (from door to door) was located 532 feet away,
across Interstate 880 in San Lorenzo Village. The next closest
disqualifying properties, similarly measured, were a residence
located 534 feet away and another property located 560 feet
away (the latter also on the far side of the Interstate). Teixeira
met with the landlord of the chosen premises, agreed to a
lease, and began conducting preparations to ensure that the
property would comply with myriad state and federal
regulations.

    The West County Board of Zoning Adjustment scheduled
a hearing and the Planning Department issued a “Staff
Report.” Aside from raising concerns regarding compliance
with the “Eden Area General Plan,”1 the report found that
there was indeed a “public need” for Valley Guns & Ammo’s
services, that the proposed business would not affect
adversely the health or safety of local residents, that it had
obtained all required licenses, and that Teixeira had sufficient
knowledge to operate a gun store. The report nevertheless
concluded that a zoning variance would be required because
the proposed site, contrary to the survey Teixeira had
commissioned, was in fact within 500 feet of a residential
property and therefore failed to qualify for a permit. The
report explained that the County had chosen to measure from
the closest building exterior wall of the proposed site to the
closest residential property line rather than from door to door.
As a result, it determined that the nearest residential property
was only 446 feet away—54 feet too close under the 500-foot
rule. The report recommended against approving a variance.


  1
    The Eden Area General Plan deals largely with aesthetics and has a
stated goal of “[e]stablish[ing] a clearly defined urban form and structure
to the Eden Area in order to enhance the area’s identity and livability.”
8            TEIXEIRA V. COUNTY OF ALAMEDA

    Despite the report, at a public hearing on December 14,
2011, the West County Board of Zoning Adjustments voted
to grant a variance and approved the issuance of a permit.
Noting the violation of the 500-foot rule, the Board reasoned
that the “situation [was] unique” and thus a variance was
appropriate because Interstate 880, as well as other
obstructions, prevented “direct traversable access at a
distance less than 500 feet from the site to a residentially
zoned district.” The Board determined that Teixeira’s
proposal otherwise complied with the Conditional Use Permit
requirements, and that it was not counter to the Eden Area
General Plan. Teixeira was informed that the decision would
be final unless an appeal were filed by December 26, 2011.

    The San Lorenzo Village Homes Association, some of
whose members “are opposed to guns and their ready
availability and therefore believe that gun shops should not be
located within [their] community,” challenged the Board’s
decision. On February 28, 2012, the Alameda County Board
of Supervisors voted to sustain the appeal, thus revoking
Teixeira’s Conditional Use Permit and variance.

                              B

    Teixeira challenged the County’s decision in the United
States District Court for the Northern District of California,
arguing that it violated his right to due process and denied
him equal protection of the law, and that the Ordinance was
impermissible under the Second Amendment both facially
and as applied. In preparation for the suit, Teixeira
commissioned a study, which determined that, as a result of
the 500-foot rule, “there are no parcels in the unincorporated
areas of Alameda County which would be available for
firearm retail sales.” He argued that the zoning ordinance “is
             TEIXEIRA V. COUNTY OF ALAMEDA                    9

not reasonably related to any possible public safety concerns”
and effectively “red-lin[es] . . . gun stores out of existence.”

    Alameda County moved to dismiss the claims and
Teixeira moved for a preliminary injunction (Teixeira would
later stipulate to the dismissal of his due process claim). The
district court denied Teixeira’s motion and dismissed the
equal protection and Second Amendment claims with leave
to amend. Teixeira filed an amended complaint that asserted
four claims: (1) in singling out gun stores, the Ordinance, as
applied, violated the Fourteenth Amendment’s Equal
Protection Clause; (2) the Ordinance was facially invalid
under the Equal Protection Clause because it targeted guns
stores but did not apply to other similarly situated businesses;
(3) the Ordinance was facially invalid under the Second
Amendment; and (4) the Ordinance, as applied, violated the
Second Amendment. Teixeira sought declaratory and
injunctive relief; damages including costs, expenses, and lost
profits; and costs and attorney’s fees. In response, the County
moved to dismiss, arguing that the equal protection
challenges failed to state sufficient facts to support a claim
and that under the Second Amendment, regulations governing
the sale of firearms are presumptively valid.

    The district court granted the County’s motion under
Federal Rule of Civil Procedure 12(b)(6) to dismiss for
failure to state a claim upon which relief could be granted.
Teixeira timely appealed.

                               II

   Teixeira first renews his Equal Protection Clause claims.
Because “most legislation classifies for one purpose or
another, with resulting disadvantage to various groups or
10           TEIXEIRA V. COUNTY OF ALAMEDA

persons,” we will uphold a legislative classification so long
as it “neither burdens a fundamental right nor targets a
suspect class,” and “bears a rational relation to some
legitimate end.” Romer v. Evans, 517 U.S. 620, 631 (1996);
see also Nordlinger v. Hahn, 505 U.S. 1, 10 (1992).

                               A

    Because gun store owners have not been recognized as a
“suspect class,” see Olympic Arms v. Buckles, 301 F.3d 384,
388–89 (6th Cir. 2002), Teixeira instead asserts that he is
“engaged in, or assisting others in exercising a core
fundamental right” and that “the Government’s actions
infringe on” that right. Merely infringing on a fundamental
right, however, does not implicate the Equal Protection
Clause; to succeed, Teixeira must allege that he is being
denied a fundamental right while others are permitted to
exercise such right, and that there is no valid justification for
the distinction. See Skinner v. Oklahoma ex rel. Williamson,
316 U.S. 535, 541 (1942) (“When the law lays an unequal
hand on those who have committed intrinsically the same
quality of offense and sterilizes one and not the other, it has
made as an invidious a discrimination as if it had selected a
particular race or nationality for oppressive treatment.”); see
also Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621
(1969); Shapiro v. Thompson, 394 U.S. 618 (1969),
overruled, in part, on other grounds by Edelman v. Jordan,
415 U.S. 651 (1974). Here, “other general retailers,” whom
Teixeira identifies as similarly situated businesses, are also
forbidden from engaging in the commercial sale of firearms
absent compliance with Alameda County Land Use Code
§ 17.54.131. This is not a situation where one group is being
denied a right while another similar group is not. And
because the right to keep and to bear arms for self-defense is
             TEIXEIRA V. COUNTY OF ALAMEDA                    11

not only a fundamental right, McDonald v. City of Chicago,
561 U.S. 742, 766–78 (2010), but an enumerated one, it is
more appropriately analyzed under the Second Amendment
than the Equal Protection Clause. Cf. Albright v. Oliver,
510 U.S. 266, 273 (1994) (“Where a particular Amendment
‘provides an explicit textual source of constitutional
protection’ against a particular sort of government behavior,
‘that Amendment, not the more generalized notion of
“substantive due process,” must be the guide for analyzing
these claims.’” (quoting Graham v. Connor, 490 U.S. 386,
395 (1989))). Because Teixeira’s equal protection challenge
is “no more than a [Second] Amendment claim dressed in
equal protection clothing,” it is “subsumed by, and co-
extensive with” the former, Orin v. Barclay, 272 F.3d 1207,
1213 n.3 (9th Cir. 2001), and therefore is not cognizable
under the Equal Protection Clause.

                               B

     Nor did Teixeira adequately plead a “class-of-one” Equal
Protection Clause claim. A class-of-one claim is cognizable
when a “plaintiff alleges that she has been intentionally
treated differently from others similarly situated and that
there is no rational basis for the difference in treatment.”
Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).
But Teixeira himself acknowledges that gun stores are
materially different from other retail businesses when he
notes that “[b]usinesses offering gun smithing services and
retail firearm sales are strictly licensed and regulated by state
and federal law.” In neglecting to identify a similarly situated
business, Teixeira failed to plead a cognizable class-of-one
claim. Teixeira’s Equal Protection Clause claims accordingly
fail.
12             TEIXEIRA V. COUNTY OF ALAMEDA

                                    III

    Next Teixeira argues that he has sufficiently pled a claim
that Alameda County’s zoning ordinance violates the Second
Amendment. Because the district court disposed of the case
on the pleadings, we must assume the veracity of the factual
allegations contained in Teixeira’s complaint. See Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009).

    The Second Amendment states that “[a] well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear arms, shall not be
infringed.” In District of Columbia v. Heller, the Supreme
Court held that the Amendment guarantees an individual right
to possess firearms for traditionally lawful purposes, such as
self-defense. See 554 U.S. 570, 574–626 (2008). The Court
subsequently applied the right against the States via the
Fourteenth Amendment in McDonald v. City of Chicago,
561 U.S. 742 (2010). See also Caetano v. Massachusetts,
136 S. Ct. 1027, 1027 (2016) (per curiam).2 Though the
Supreme Court has yet to “clarify the entire field” of Second
Amendment jurisprudence, Heller, 554 U.S. at 635, it has
established a broad framework for addressing challenges such
as the one at hand. See Jackson v. City & County of San




 2
   Teixeira brings his Second Amendment claims, in part, on behalf of his
“actual and prospective customers.” As vendors “have been uniformly
permitted to resist efforts at restricting their operations by acting as
advocates of the rights of third parties who seek access to their market or
function,” Craig v. Boren, 429 U.S. 190, 195 (1976), Teixeira has
standing to challenge the Ordinance.
              TEIXEIRA V. COUNTY OF ALAMEDA                         13

Francisco, 746 F.3d 953, 959 (9th Cir. 2014).3 In reviewing
Alameda County’s ordinance, we employ a two-step inquiry,
which begins by asking whether a challenged law burdens
conduct protected by the Second Amendment; if the answer
is in the affirmative, we apply the appropriate level of
scrutiny. United States v. Chovan, 735 F.3d 1127, 1136 (9th
Cir. 2013) (citing United States v. Chester, 628 F.3d 673, 680
(4th Cir. 2010); United States v. Marzzarella, 614 F.3d 85, 89
(3d Cir. 2010)); see also Jackson, 746 F.3d at 959–60.

                                  A

    Turning to the inquiry’s first step, we must determine
whether the commercial sale of firearms implicates the
Second Amendment right to keep and to bear arms by
reviewing the “historical understanding of the scope of the
right.” Heller, 554 U.S. at 625.

                                  1

    Teixeira ultimately bases his Second Amendment
challenge on a purported right to purchase firearms—that is,
a right to acquire weapons for self-defense. Though Heller
did not recognize explicitly a right to purchase or to sell
weapons, the Court’s opinion was not intended to serve as
“an exhaustive historical analysis . . . of the full scope of the
Second Amendment.” Heller, 554 U.S. at 626. Therefore it is
incumbent upon us to take a fresh look at the historical record
to determine whether the right to keep and to bear arms, as


  3
    Although the Supreme Court denied certiorari, at least two justices
expressed concern with our analysis in Jackson. See Jackson v. City &
Cty. of San Francisco, 135 S. Ct. 2799 (2015) (Thomas, J., dissenting
from denial of certiorari).
14           TEIXEIRA V. COUNTY OF ALAMEDA

understood at the time it was enshrined in the Constitution,
embraced a right to acquire firearms. See id. at 634–35.

    Our forefathers recognized that the prohibition of
commerce in firearms worked to undermine the right to keep
and to bear arms. See generally David B. Kopel, Does the
Second Amendment Protect Firearms Commerce?, 127 Harv.
L. Rev. F. 230 (2014). The English Bill of Rights of 1689 had
guaranteed “[t]hat the Subjects which are Protestants may
have Arms for their Defence suitable to their Conditions and
as allowed by law.” 1 W. & M., ch. 2, § 7, in 3 Eng. Stat. at
Large 441. The right of citizens to possess firearms was a
proposition that necessarily extended from the fundamental
tenet of natural law that a man had a right to defend himself.
As William Blackstone noted:

       The fifth and last auxiliary right of the
       subject, that I shall at present mention, is that
       of having arms for their defence, suitable to
       their condition and degree, and such as are
       allowed by law. Which is also declared by the
       same statute I W. & M. st. 2. c. 2. and is
       indeed a public allowance, under due
       restrictions, of the natural right of resistance
       and self-preservation, when the sanctions of
       society and laws are found insufficient to
       restrain the violence of oppression.

1 William Blackstone, Commentaries 139 (1765).

    As British subjects, colonial Americans believed that they
shared equally in the enjoyment of this guarantee, and that the
right necessarily extended to commerce in firearms. Colonial
law reflected such an understanding. For instance, in
            TEIXEIRA V. COUNTY OF ALAMEDA                 15

Virginia, all persons had “liberty to sell armes and
ammunition to any of his majesties loyall subjects inhabiting
this colony.” Laws of Va., Feb., 1676–77, Va. Stat. at Large,
2 Hening 403. It came as a shock, therefore, when the Crown
sought to embargo all imports of firearms and ammunition
into the colonies. 5 Acts Privy Council 401, reprinted in
Connecticut Courant, Dec. 19, 1774, at 3. The General
Committee of South Carolina declared in response that “by
the late prohibition of exporting arms and ammunition from
England, it too clearly appears a design of disarming the
people of America, in order the more speedily to dragoon and
enslave them.” 1 John Drayton, Memoirs of the American
Revolution As Relating to the State of South-Carolina 166
(1821) (internal quotation marks omitted). Such suspicions
were not unwarranted. As war raged in 1777, Colonial
Undersecretary William Knox recommended that the
Americans, once conquered, be subdued, in part, by
prohibiting their means of producing arms: “the Arms of all
the People should be taken away . . . nor should any Foundery
or manufactuary of Arms, Gunpowder, or Warlike Stores, be
ever suffered in America, nor should any Gunpowder, Lead,
Arms or Ordnance be imported into it without Licence.”
Leland J. Bellot ed., William Knox Asks What is Fit to Be
Done with America?, in 1 Sources of American Independence
140, 176 (Howard H. Peckham ed., 1978).

    Knox never had the opportunity to put his plan into
action. Having freed themselves from the rule of King George
III, Americans turned their attention to fashioning a
constitutional order that would preserve the rights they had
shed blood defending at Lexington and Concord, Trenton,
and Yorktown.
16           TEIXEIRA V. COUNTY OF ALAMEDA

    In ratifying the Second Amendment, the States sought to
codify the English right to keep and to bear arms. See Heller,
554 U.S. at 599. The historical record indicates that
Americans continued to believe that such right included the
freedom to purchase and to sell weapons. In 1793, Thomas
Jefferson noted that “[o]ur citizens have always been free to
make, vend, and export arms. It is the constant occupation
and livelihood of some of them.” Thomas Jefferson, 3
Writings 558 (H.A. Washington ed., 1853). Indeed, as one
commentator of the early Republic pondered, “What law
forbids the veriest pauper, if he can raise a sum sufficient for
the purchase of it, from mounting his Gun on his Chimney
Piece . . . ?” Heller, 554 U.S. at 583 n.7 (quoting Some
Considerations on the Game Laws 54 (1796)). At the time the
Fourteenth Amendment was ratified, which McDonald held
applied the Second Amendment against the States, at least
some American jurists simply assumed that the “right to keep
arms, necessarily involve[d] the right to purchase them.”
Andrews v. State, 50 Tenn. 165, 178 (1871).

     As our predecessors recognized, logic compels such an
inference. If “the right of the people to keep and bear arms”
is to have any force, the people must have a right to acquire
the very firearms they are entitled to keep and to bear. Indeed,
where a right depends on subsidiary activity, it would make
little sense if the right did not extend, at least partly, to such
activity as well. The Supreme Court recognized this principle
in very different contexts when it held that “[l]imiting the
distribution of nonprescription contraceptives to licensed
pharmacists clearly imposes a significant burden on the right
of the individuals to use contraceptives,” Carey v.
Population Servs., Int’l, 431 U.S. 678, 689 (1977), and when
it held that a tax on paper and ink products used by
newspapers violated the First Amendment because it
              TEIXEIRA V. COUNTY OF ALAMEDA                       17

impermissibly burdened freedom of the press, see
Minneapolis Star & Tribune Co. v. Minn. Comm’r of
Revenue, 460 U.S. 575, 585 (1983). “[F]undamental rights,
even though not expressly guaranteed, have been recognized
by the Court as indispensable to the enjoyment of rights
explicitly defined” because such “unarticulated rights are
implicit in enumerated guarantees.” Richmond Newspapers
v. Virginia, 448 U.S. 555, 579–80 (1980). One cannot truly
enjoy a constitutionally protected right when the State is
permitted to snuff out the means by which he exercises it; one
cannot keep arms when the State prevents him from
purchasing them. Cf. Jackson, 746 F.3d at 967 (“[W]ithout
bullets, the right to bear arms would be meaningless.”); Ezell
v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011) (“The
right to possess firearms for protection implies a
corresponding right to . . . maintain proficiency in their use;
the core right wouldn’t mean much without the training and
practice that make it effective.”). Thus, the Second
Amendment “right must also include the right to acquire a
firearm.” Illinois Ass’n of Firearms Retailers v. City of
Chicago, 961 F. Supp. 2d 928, 930 (N.D. Ill. 2014).4 As the
District Court for the Northern District of Illinois noted in
striking down a Chicago ordinance that abridged such right,
a “ban on gun sales and transfers prevents [citizens] from
fulfilling . . . the most fundamental prerequisite of legal gun
ownership—that of simple acquisition.” Id. at 938; see also
Mance v. Holder, 74 F. Supp. 3d 795, 807 n.8 (N.D. Tex.
2015) (“[O]perating a business that provides Second


   4
     History and logic aside, our Second Amendment jurisprudence
compels such a conclusion. In Jackson we held that the Second
Amendment protects the sale of ammunition. See Jackson, 746 F.3d at
968. It would be truly bizarre if the Second Amendment did not extend
similarly to the sale of firearms.
18           TEIXEIRA V. COUNTY OF ALAMEDA

Amendment services is generally protected by the Second
Amendment, and prohibitions on firearms sales are subject to
similar scrutiny.”); Radich v. Guerrero, No. 1:14-CV-00020,
2016 WL 1212437, at *7 (D. N. Mar. I. Mar. 28, 2016) (“If
the Second Amendment individual right to keep and bear a
handgun for self-defense is to have any meaning, it must
protect an eligible individual’s right to purchase a handgun,
as well as the complimentary right to sell handguns.”).

    Alameda County has offered nothing to undermine our
conclusion that the right to purchase and to sell firearms is
part and parcel of the historically recognized right to keep and
to bear arms.

                                2

    In addition to selling firearms, Teixeira alleges in his First
Amended Complaint that his proposed gun store would offer
various services including “state-mandated Hunter Safety
Classes, Handgun Safety Certificates” and “classes in gun
safety, including safe storage of firearms in accordance with
state law.” Because the Second Amendment protects a “right
not as connected to militia service, but as securing the militia
by ensuring a populace familiar with arms,” Heller, 554 U.S.
at 617, it naturally follows that

        to bear arms implies something more than the
        mere keeping; it implies the learning to handle
        and use them in a way that makes those who
        keep them ready for their efficient use; in
        other words, it implies the right to meet for
        voluntary discipline in arms, observing in
        doing so the laws of public order.
             TEIXEIRA V. COUNTY OF ALAMEDA                   19

Id. at 617–18 (quoting Thomas Cooley, The General
Principles of Constitutional Law in the United States of
America 271 (1868)).

    Such logic led the Seventh Circuit to conclude that a
regulation prohibiting most firearm ranges within the city
limits of Chicago constituted a “serious encroachment on the
right to maintain proficiency in firearm use, an important
corollary to the meaningful exercise of the core right to
possess firearms for self-defense.” Ezell, 651 F.3d at 708. Just
like the firearm range in Ezell, the services Teixeira hopes to
offer implicate the right to keep and to bear arms. The
Ordinance’s potential interference with such services was
therefore a proper basis for Teixeira’s Second Amendment
challenge. See Mance, 74 F. Supp. 3d at 807 n.8.

                               B

    Having determined that, contrary to the district court’s
ruling, the Alameda County ordinance burdens conduct
protected by the Second Amendment, the next step in the
inquiry is to identify the proper standard of review. Jackson,
746 F.3d at 960–61; Chovan, 735 F.3d at 1136.

                               1

    Though we typically subject a regulation interfering with
a constitutionally protected right to some form of heightened
scrutiny and require the Government to justify the burden it
has placed on such right, the Heller court made clear that
certain regulations enjoy more deferential treatment:

       [N]othing in our opinion should be taken to
       cast doubt on longstanding prohibitions on the
20          TEIXEIRA V. COUNTY OF ALAMEDA

       possession of firearms by felons and the
       mentally ill, or laws forbidding the carrying of
       firearms in sensitive places such as schools
       and government buildings, or laws imposing
       conditions and qualifications on the
       commercial sale of arms.

Heller, 554 U.S. at 626–27. The Court went on to explain in
a footnote that this list of “presumptively lawful regulatory
measures” was not intended to be exhaustive. Id. at 627 n.26.
McDonald v. City of Chicago, which incorporated the Second
Amendment against the States, made similar assurances
regarding such “longstanding regulatory measures.” 561 U.S.
at 786.

    Teixeira argues that the passage in Heller is merely a
prediction by the Court that such regulations would likely
survive if subjected to some form of heightened scrutiny—it
did not exempt listed activities from the analysis altogether.
A dismissal of the language as dicta, however, is something
we have considered previously and rejected. See United
States v. Vongxay, 594 F.3d 1111, 1115 (9th Cir. 2010). We
instead treat Heller’s “presumptively lawful regulatory
measures” as examples of prohibitions that simply “fall
outside the historical scope of the Second Amendment.”
Jackson, 746 F.3d at 959–60. Given their longstanding
acceptance, such measures are not subjected to the more
exacting scrutiny normally applied when reviewing a
regulation that burdens a fundamental right.

   But an exemption for certain “laws imposing conditions
and qualifications on the commercial sale of arms,” Heller,
554 U.S. at 626–27, does not mean that there is a categorical
exception from Second Amendment scrutiny for the
            TEIXEIRA V. COUNTY OF ALAMEDA                  21

regulation of gun stores. If such were the case, the County
could enact a total prohibition on the commercial sale of
firearms. There is no question that “[s]uch a result would be
untenable under Heller.” Marzzarella, 614 F.3d at 92 n.8.
Indeed, if all regulations relating to the commercial sale of
firearms were exempt from heightened scrutiny, there would
have been no need to specify that certain “conditions and
qualifications on the commercial sale of arms” were
“presumptively lawful.” Heller, 554 U.S. at 626–27 & n.26;
see Kopel, supra, at 236 (“[T]he exception proves the rule.
There is a right to the commercial sale of arms, but it is a
right that may be regulated by ‘conditions and
qualifications.’”). As discussed, supra, we are satisfied that
the historical right that the Second Amendment enshrined
embraces the purchase and sale of firearms. The proper
question, therefore, is whether Alameda County’s ordinance
is the type of longstanding “condition[]” or “qualification[]
on the commercial sale of arms,” Heller, 554 U.S. at 626–27,
whose interference with the right to keep and to bear arms
historically would have been tolerated.

    In United States v. Chovan, we held that a federal statute
prohibiting domestic violence misdemeanants from
possessing firearms for life was not presumptively lawful
under Heller. See 735 F.3d at 1137. First, we determined that
the statute did not represent a “longstanding” prohibition,
noting that the “first federal firearm restrictions regarding
violent offenders were not passed until 1938.” Id. Second, we
concluded that the Government failed to prove “that domestic
violence midemeanants in particular have historically been
restricted from bearing arms.” Id. (emphasis omitted). Thus,
a regulation that merely resembles something listed by the
Court in Heller will not avoid heightened constitutional
scrutiny. Instead, the type of law in question must be both
22           TEIXEIRA V. COUNTY OF ALAMEDA

longstanding and closely match a listed prohibition, see id.,
or, alternatively, there must be “persuasive historical
evidence establishing that the regulation at issue imposes
prohibitions that fall outside the historical scope of the
Second Amendment,” Jackson, 746 F.3d at 960. The burden
is on the Government to demonstrate that a prohibition has
historically fallen outside the Second Amendment’s scope
before it can claim a presumption of validity. See Chovan,
735 F.3d at 1137.

    Here, the County failed to demonstrate that the Ordinance
“falls within a well-defined and narrowly limited category of
prohibitions that have been historically unprotected.”
Jackson, 746 F.3d at 960 (internal quotation marks omitted).
Although, as the district court observed, the Ordinance is a
“law[] imposing conditions and qualifications on the
commercial sale of arms,” (quoting Heller, 554 U.S. at
626–27), there has been no showing that it is “longstanding.”
See Chovan, 735 F.3d at 1137. Of course, that is not to say
that the Ordinance itself had to have been on the books at the
time the Second Amendment “codified a right ‘inherited from
our English ancestors,’” Heller, 554 U.S. at 599 (quoting
Robertson v. Baldwin, 165 U.S. 275, 281 (1897)), in order to
be presumed lawful. But the County has failed to advance any
argument that the zoning ordinance is a type of regulation that
Americans at the time of the adoption of the Second
Amendment or the Fourteenth Amendment (when the right
was applied against the States) would have recognized as a
permissible infringement of the traditional right. While
founding-era laws may have regulated where firearms could
be discharged and where gunpowder could be stored, id. at
632, the County has not demonstrated that any historical
regulation restricted where firearm sales could occur. That the
Nation’s first comprehensive zoning law did not come into
               TEIXEIRA V. COUNTY OF ALAMEDA                          23

existence until 1916, see Sonia A. Hirt, Zoned in the USA:
The Origins and Implications of American Land-Use
Regulation 35 (2014), while not dispositive, provides at least
some evidence that Alameda County’s Conditional Use
Permit requirement is not heir to a longstanding class of
historical prohibitions or regulations. See also Village of
Euclid, Ohio v. Ambler Realty Co., 272 U.S. 365, 387 (1926)
(“Building zone laws are of modern origin. They began in
this country about 25 years ago.”).5 In any event, the County
has failed to demonstrate that the Ordinance is the type of
longstanding regulation that our predecessors considered an
acceptable intrusion into the Second Amendment right. See
Jackson, 746 F.3d at 960. Such burden was the County’s to
carry. See Chovan, 735 F.3d at 1137.

    But such reasoning does not signify that the Ordinance
violates the Second Amendment. It does mean, however, that
the Ordinance must be subjected to heightened
scrutiny—something beyond mere rational basis review, for,
as the Heller Court noted, “If all that was required to
overcome the right to keep and bear arms was a rational basis,
the Second Amendment would be redundant with the separate
constitutional prohibitions on irrational laws, and would have
no effect.” Heller, 554 U.S. at 628–29 & n.27.




 5
   Of course, even if a zoning ordinance does not represent a longstanding
prohibition or regulation, it may ultimately survive Second Amendment
scrutiny as “sensible zoning and other appropriately tailored regulations”
for gun-related activities are most certainly permissible. See Ezell,
651 F.3d at 709.
24           TEIXEIRA V. COUNTY OF ALAMEDA

                              2

    Though neither Heller nor McDonald dictates a specific
standard of scrutiny for Second Amendment challenges, see
Heller, 554 U.S. at 628–29, “[b]oth Heller and McDonald
suggest that First Amendment analogues are more
appropriate,” Ezell, 651 F.3d at 706, as does our own
jurisprudence, see Jackson, 746 F.3d at 960–61. “When
ascertaining the appropriate level of scrutiny, ‘just as in the
First Amendment context,’ we consider: ‘(1) how close the
law comes to the core of the Second Amendment right and
(2) the severity of the law’s burden on the right.’” Id.
(quoting Chovan, 735 F.3d at 1138); see also Eugene Volokh,
Implementing the Right to Keep and Bear Arms for Self-
Defense, 56 UCLA L. Rev. 1443, 1461–73 (2009).

                              a

    “[T]he Second Amendment has ‘the core lawful purpose
of self-defense,’” Jackson, 746 F.3d at 961 (quoting Heller,
554 U.S. at 630)—“‘the right of a law-abiding, responsible
citizen to possess and carry a weapon,’” Chovan, 735 F.3d at
1138 (quoting Chester, 628 F.3d at 682–83) (emphasis
omitted). The first step in selecting an appropriate level of
scrutiny is to determine how close the Alameda County
ordinance comes to burdening such right.

    In Chovan, we determined that a federal statute
forbidding domestic violence midemeanants from possessing
firearms did not implicate the core Second Amendment right
because, by definition, misdemeanants were not “‘law-
abiding, responsible citizens.’” Id. at 1138 (quoting Heller,
554 U.S. at 635). In contrast, in Jackson we determined that
a city ordinance requiring gun owners to store firearms in
               TEIXEIRA V. COUNTY OF ALAMEDA                           25

locked containers in their homes did strike close to the core
of the Second Amendment right because it made accessing
weapons for self-defense more difficult. See Jackson,
746 F.3d at 963–64. Finally, in Ezell, the Seventh Circuit held
that a regulation prohibiting most firearm ranges within the
city limits of Chicago constituted a “serious encroachment on
the right to maintain proficiency in firearm use, an important
corollary to the meaningful exercise of the core right to
possess firearms for self-defense.” Ezell, 651 F.3d at 708.

    Here, there is no question that an ordinance restricting the
commercial sale of firearms would burden “the right of a law-
abiding, responsible citizen to possess and carry a weapon,”
Chovan, 735 F.3d at 1138 (internal quotation marks omitted)
(emphasis omitted), because it would inhibit his ability to
acquire weapons.6 We are therefore satisfied that such a
regulation comes close to the core of the Second Amendment
right.

                                    b

    Having determined that a law such as Alameda County’s
ordinance burdens protected conduct, we must next determine
the severity of such burden. See Jackson, 746 F.3d at 960–61.

    The County argues that the Ordinance “simply restricts
the location of gun stores.” If such is the case, the Ordinance


 6
   As Teixeira observes, his future customers necessarily would be “law-
abiding” because state and federal laws require that gun retailers perform
background checks to confirm that customers are not criminals.
Furthermore, as Teixeira argued in his First Amended Complaint, current
law requires that gun owners receive training and certifications, which his
business would provide.
26           TEIXEIRA V. COUNTY OF ALAMEDA

“does not impose the sort of severe burden imposed by the
handgun ban at issue in Heller that rendered it
unconstitutional” because the Ordinance “does not
substantially prevent law-abiding citizens from using firearms
to defend themselves in the home.” Jackson, 746 F.3d at 964.
If the district court’s assumption is indeed correct—that the
Ordinance merely regulates where gun stores can be located
rather than banning them—it burdens only the “manner in
which persons may exercise their Second Amendment
rights.” Chovan, 735 F.3d at 1138. It is thus analogous to “a
content-neutral speech restriction that regulates only the time,
place, or manner of speech.” Jackson, 746 F.3d at 964. To put
it another way, the Ordinance would be a regulation rather
than a prohibition. Though the Ordinance might implicate
“the core of the Second Amendment right, [if] it does not
impose a substantial burden on conduct protected by the
Second Amendment,” intermediate scrutiny would be
appropriate. Id. at 965. But see Mance, 74 F. Supp. 3d 795,
807 (“Restricting the distribution channels of [firearms] to a
small fraction of the total number of possible retail outlets
requires a compelling interest that is narrowly tailored.”).

    Teixeira’s First Amended Complaint, however, alleges
that Alameda County has enacted something beyond a mere
regulation—Teixeira alleges that the Conditional Use
Permit’s 500-foot rule, as applied, amounts to a complete ban
on gun stores: “according to the plaintiffs’ research, which is
based primarily on government agency data, there are no
parcels in the unincorporated areas of Alameda County which
would be available for firearm retail sales.” The district court
disregarded such assertion, observing that other retail
establishments selling guns exist in Alameda County and
“plaintiffs [fail to] allege that the ‘existing retail
establishments’ that sell guns are unable to comply with the
            TEIXEIRA V. COUNTY OF ALAMEDA                  27

Ordinance.” Perhaps anticipating the district court’s
skepticism, Teixeira’s complaint alleged that other Federal
Firearm Licensees located within the County were either not
in fact retailers, or for whatever reason were not required to
comply with the restrictions mandated by the Ordinance.
Though such an assertion may yet prove false, there is no way
to tell that from the face of the complaint. See New Mexico
State Inv. Council v. Ernst & Young LLP, 641 F.3d 1089,
1094 (9th Cir. 2011). And if Teixeira had been given a
chance to demonstrate that the Ordinance was “not merely
regulatory,” but rather functioned as a total ban on all new
gun retailers, “a more rigorous showing” than even
intermediate scrutiny, “if not quite ‘strict scrutiny,’” would
have been warranted. Ezell, 651 F.3d at 708.

                              C

    Having determined that the Second Amendment compels
us to apply some form of heightened scrutiny to a regulation
that would significantly burden the commercial sale of
firearms, we must finally examine the district court’s
disposition of Teixeira’s claims.

                              1

    Because Teixeira alleges here that the Ordinance’s 500-
foot requirement is unconstitutional on its face, we assume
that the Ordinance merely regulates the location of gun stores
and thus intermediate scrutiny applies. “Although courts have
used various terminology to describe the intermediate
scrutiny standard, all forms of the standard require (1) the
government’s stated objective to be significant, substantial,
or important; and (2) a reasonable fit between the challenged
28             TEIXEIRA V. COUNTY OF ALAMEDA

regulation and the asserted objective.” Chovan, 735 F.3d at
1139.

    The district court erroneously believed that the Ordinance
fell outside the scope of the Second Amendment and thus
warranted no more than rational basis review. The court
nevertheless went through the motions of applying
heightened scrutiny, contending that “the Ordinance would
pass any applicable level of scrutiny.” In analyzing step one,
the court listed the “important governmental objectives”
identified by the County: (1) “an ‘interest in protecting public
safety and preventing harm in populated, well-traveled, and
sensitive areas such as residentially-zoned districts,’”
(2) “‘protecting against the potential secondary effects of gun
stores’” and (3) “‘preserving the character of residential
zones.’”

    The district court’s characterization of “residentially-
zoned districts” as “sensitive areas” is incongruous with
Heller, which assumed that firearms could be restricted in
sensitive places “such as schools and government buildings,”
specifically in contrast to residences, where firearms could
not be prohibited. See Heller, 554 U.S. at 626–28. Of course,
reducing violent crime is without question a substantial
interest, see Fyock v. Sunnyvale, 779 F.3d 991, 1000 (9th Cir.
2015), assuming that the “secondary effects” to which the
district court referred have something to do with crime.7

 7
    Before the district court, the County argued that it was “reasonable to
keep gun stores away from residentially-zoned districts simply because
gun stores are heavily regulated, their patrons are heavily regulated, their
owners are heavily regulated, and exactly the type of person should not be
in a gun store can be—can be attracted to that area so there is secondary
effect. And it is public safety to keep them away from the (inaudible) but
it is a part of the burden of (inaudible).” It is difficult to understand why
               TEIXEIRA V. COUNTY OF ALAMEDA                           29

Preserving the appearance of a neighborhood may also be
characterized fairly as a substantial interest; on a previous
occasion we held that Honolulu had “a substantial interest in
protecting the aesthetic appearance of [its] communities by
avoiding visual clutter” caused by “unsightly vendor stands.”
One World One Family Now v. City & County of Honolulu,
76 F.3d 1009, 1013 (9th Cir. 1996) (internal quotation marks
omitted). The district court thus properly identified at least
some interests that were “significant, substantial, or
important.” Chovan, 735 F.3d at 1139.

    After identifying the County’s purported interests, the
district court then declared that there was a “reasonable fit
between the Ordinance and its objectives.” Here, the district
court’s analysis erred. It reasoned that “[w]hile keeping a gun
store 500 feet away from a residential area does not guarantee
that gun-related violence or crimes will not occur, the law
does not require a perfect match between the Ordinance’s
means and objectives, nor does the law require the Ordinance
to be foolproof.” The problem is that the district court failed
to explain how a gun store would increase crime in its
vicinity. The court instead simply accepted the County’s
assertion without exacting it to any scrutiny, in a fashion that
more closely resembled rational basis review.




the County relies on the “secondary effects” doctrine. In the First
Amendment context, the Supreme Court explained that “a city may not
regulate the secondary effects of speech by suppressing the speech itself,”
even if reducing speech would eliminate its undesired effects. City of Los
Angeles v. Alameda Books, Inc., 535 U.S. 425, 445 (2002). Following
Heller and McDonald, it is doubtful that an ordinance whose true
“purpose and effect,” id., was to eliminate access to firearms for law-
abiding citizens could survive scrutiny.
30           TEIXEIRA V. COUNTY OF ALAMEDA

    Under heightened scrutiny, the County “bears the burden
of justifying its action.” Ezell, 651 F.3d at 706. The County
failed to satisfy its burden because it never justified the
assertion that gun stores act as magnets for crime. Indeed,
Teixeira took pains to remind the court that “all employees
working at a gun store, and all clients/customers are required
to be law-abiding citizens.”

    In upholding other gun regulations, we have not simply
accepted government assertions at face value. In Chovan, we
reviewed evidence presented by the Government in support
of a statute forbidding domestic violence misdemeanants
from owning firearms—specifically, a series of studies relied
upon previously by the Seventh Circuit supporting the
Government’s assertion that “a high rate of domestic violence
recidivism exists.” See id. at 1140–41 (citing United States v.
Skoien, 614 F.3d 638, 643–44 (7th Cir. 2010)). Likewise in
Jackson, we required that San Francisco provide evidence to
demonstrate that requiring handguns to be stored in locked
containers was reasonably related to the objective of reducing
handgun-related deaths:

       The record contains ample evidence that
       storing handguns in a locked container
       reduces the risk of both accidental and
       intentional handgun-related deaths, including
       suicide. Based on the evidence that locking
       firearms increases safety in a number of
       different respects, San Francisco has drawn a
       reasonable inference that mandating that guns
       be kept locked when not being carried will
       increase public safety and reduce firearm
       casualties. This evidence supports San
       Francisco’s position that section 4512 is
            TEIXEIRA V. COUNTY OF ALAMEDA                   31

       substantially related to its objective to reduce
       the risk of firearm injury and death in the
       home.
746 F.3d at 966; cf. City of Los Angeles v. Alameda Books,
Inc., 535 U.S. 425, 437 (2002) (“[T]he city certainly bears the
burden of providing evidence that supports a link between
concentrations of adult operations and asserted secondary
effects.”). And in Fyock, we affirmed a denial of a
preliminary injunction against a city’s ban on large-capacity
magazines because we were satisfied with the district court’s
determination that “pages of credible evidence, from study
data to expert testimony to the opinions of Sunnyvale public
officials, indicat[ed] that the Sunnyvale ordinance is
substantially related to the compelling government interest in
public safety.” 779 F.3d at 1000.

    The district court should have followed our approach in
Jackson, Chovan, and Fyock and required at least some
evidentiary showing that gun stores increase crime around
their locations. Likewise, the record lacks any explanation as
to how a gun store might negatively impact the aesthetics of
a neighborhood. The district court simply did not bother to
address how the Ordinance was related to such an interest.
Although under intermediate scrutiny the district court was
not required to “impose ‘an unnecessarily rigid burden of
proof,’” the court should have at least required the County to
demonstrate that it “reasonably believed [the evidence upon
which it relied was] relevant to the problem that the
[Ordinance] addresses.’” Jackson, 746 F.3d at 965 (quoting
City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50–52
32              TEIXEIRA V. COUNTY OF ALAMEDA

(1986)).8 The burden was on the County to demonstrate that
there was “a reasonable fit between the challenged regulation
and the asserted objective.” Chovan, 735 F.3d at 1139. The
County failed to carry such burden.

                                      2

   Teixeira also claims that the Ordinance, as applied, effects
a complete ban on gun stores in unincorporated Alameda
County.

    In an attempt to further its conclusion that the 500-foot
rule was reasonably tailored, the district court explained that
the Ordinance “merely regulates the places where gun stores
may be located . . . but it does not ban them” and “reasonable
locations to operate a gun store in Alameda County exist, as
evidenced by the many stores that sell guns there.” As
discussed, supra, Teixeira’s First Amendment Complaint


  8
    Certain facts alleged in the First Amended Complaint cast doubt on the
County’s contention that enforcement of the Ordinance was designed to
satisfy the objectives it articulated in court. According to the complaint,
the West County Board of Zoning Adjustments initially granted the
Conditional Use Permit and variance after a staff report reached, among
other findings, the conclusion that Valley Guns & Ammo would not
“materially affect adversely the health or safety of persons residing or
working in the vicinity.” The variance and permit were denied instead
because the San Lorenzo Village Homes Association, objecting to the
proposed business, filed an appeal challenging the County’s approval. In
the First Amendment context, we condemned a “sensitive use veto” in
Young v. City of Simi Valley, 216 F.3d 807, 814 & n.8 (9th Cir. 2000),
because of the potential for third parties to invoke it arbitrarily. Of course,
the residents who appealed the Zoning Board’s approval may have done
so for valid reasons other than “hostil[ity] to the civil rights of the
plaintiffs as guaranteed by the Second and Fourteenth Amendments,” as
Teixeira alleges.
            TEIXEIRA V. COUNTY OF ALAMEDA                   33

contends otherwise: “there are no parcels in the
unincorporated areas of Alameda County which would be
available for firearm retail sales.” Though such an assertion
may yet prove false, the district court could not simply
assume so on a motion to dismiss. See Iqbal, 556 U.S. at 679
(“When there are well-pleaded factual allegations, a court
should assume their veracity.”). If on remand evidence does
confirm that the Ordinance, as applied, completely bans new
gun stores (rather than merely regulates their locations),
something more exacting than intermediate scrutiny will be
warranted. See Ezell, 651 F.3d at 708.

                              IV

    The dissent does not share our concern over Alameda
County’s attempt to restrict the ability of law-abiding
Americans to participate in activity protected by the Second
Amendment. According to the dissent, there is no
constitutional infirmity so long as firearm sales are permitted
somewhere in the County. We doubt the dissent would afford
challenges invoking other fundamental rights such cursory
review. Would a claim challenging an Alameda County
ordinance that targeted bookstores be nothing more than “a
mundane zoning dispute dressed up as a [First] Amendment
challenge”? See Dissent at 35. Surely the residents of
Alameda County could acquire their literature at other
establishments that, for whatever reason, had not been
shuttered by the law.

   Such an ordinance, of course, would give us great pause.
Our reaction ought to be no different when it comes to
challenges invoking the Second Amendment. See Ezell, 651
F.3d at 697. The right of law-abiding citizens to keep and to
bear arms is not a “second-class right, subject to an entirely
34           TEIXEIRA V. COUNTY OF ALAMEDA

different body of rules than the other Bill of Rights
guarantees that we have held to be incorporated into the Due
Process Clause.” McDonald, 561 U.S. at 780. Indeed, it is one
“that the Framers and ratifiers of the Fourteenth Amendment
counted . . . among those fundamental rights necessary to our
system of ordered liberty.” Id. at 778. Just as we have a duty
to treat with suspicion governmental encroachments on the
right of citizens to engage in political speech or to practice
their religion, we must exert equal diligence in ensuring that
the right of the people to keep and to bear arms is not
undermined by hostile regulatory measures.

    We reiterate Heller and McDonald’s assurances that
government enjoys substantial leeway under the Second
Amendment to regulate the commercial sale of firearms. See
id. at 786; Heller, 554 U.S. at 626–27. Alameda County’s
Ordinance may very well be permissible. Thus far, however,
the County has failed to justify the burden it has placed on the
right of law-abiding citizens to purchase guns. The Second
Amendment requires something more rigorous than the
unsubstantiated assertions offered to the district court.
Consequently, we reverse the dismissal of Teixeira’s well-
pled Second Amendment claims and remand for the district
court to subject Alameda County’s 500-foot rule to the proper
level of scrutiny.

                               V

    For the forgoing reasons, the dismissal of the Equal
Protection Clause claims is AFFIRMED and the dismissal of
the Second Amendment claims is REVERSED. The case is
REMANDED for further proceedings consistent with this
opinion. Each party shall bear its own costs on appeal.
             TEIXEIRA V. COUNTY OF ALAMEDA                   35

SILVERMAN, Circuit Judge, concurring in part and
dissenting in part:

    The first thing you need to know about this case is who
the plaintiffs are. They are not individuals who claim the right
to keep and bear arms for self-defense or for other lawful
purposes. Rather, they are entrepreneurs (and their
supporters) who want to operate a gun shop in an area of
Alameda County that is not zoned for that use.

    The next thing you need to know is that there is no claim
that, due to the zoning ordinance in question, individuals
cannot lawfully buy guns in Alameda County. It is
undisputed that they can. The record shows that there are at
least ten gun stores already operating lawfully in Alameda
County.

   When you clear away all the smoke, what we’re dealing
with here is a mundane zoning dispute dressed up as a Second
Amendment challenge.

    The Supreme Court has held that the Second Amendment
confers an individual right to keep and bear arms. District of
Columbia v. Heller, 554 U.S. 570, 595 (2008). Even
assuming for the sake of discussion that merchants who want
to sell guns commercially have standing to assert the
personal, individual rights of wholly hypothetical would-be
buyers – a dubious assumption, in my opinion – the first
amended complaint does not explain how Alameda County’s
zoning ordinance, on its face or as applied, impairs any actual
person’s individual right to bear arms, no matter what level
of scrutiny is applied. Instead, the first amended complaint
alleges that would-be buyers are entitled to the enhanced
customer service experience that plaintiffs could provide.
36             TEIXEIRA V. COUNTY OF ALAMEDA

Now, I like good customer service as much as the next guy,
but it is not a constitutional right. What’s more, the Supreme
Court specifically held in Heller that “nothing in our opinion
should be taken to cast doubt on . . . laws imposing conditions
and qualifications on the commercial sale of arms.” Id. at
626–27.

      Conspicuously missing from this lawsuit is any honest-to-
God resident of Alameda County complaining that he or she
cannot lawfully buy a gun nearby. The district court was
right on target in dismissing the plaintiffs’ zoning case for
failure to state a Second Amendment claim, because the
district court correctly ruled that the ordinance restricting the
location of a gun store is “quite literally a ‘law[] imposing
conditions and qualifications on the commercial sale of arms
. . . .’” Therefore, I respectfully dissent from that portion of
the majority’s opinion.1




  1
    I agree with my colleagues that the district court correctly dismissed
the equal protection claim, and I concur in the opinion to that extent.